DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

This first final action is in response to applicant's amendment filed on March 31, 2022. Claims 1-4, 6-8, and 10-17 are pending and have been considered as follows.


Response to Arguments
	Applicant’s amendments/arguments with respect to the objections to the Specification have been fully considered and are persuasive. Therefore, the objections to the Specification has been withdrawn.
		
	Applicant’s amendments/arguments with respect to rejections of claims 7, 8, and 12 under 35 USC §112(b) have been fully considered and persuasive. Therefore, the rejections to claims under 35 USC §112(b) have been withdrawn.

	Applicant’s amendments/arguments with respect to claim interpretation to claim 16
 under 35 U.S.C. 112(f) has been fully considered and persuasive. Therefore, the claim interpretation under 35 U.S.C. 112(f) has been withdrawn.

	Applicant’s amendments/arguments with respect to rejections to claims 1-5 and 12-17 under provisional non-statutory double patenting have been fully considered and persuasive. Therefore, the rejections under provisional non-statutory have been withdrawn.
	
	Applicant’s amendments/arguments with respect to rejections of claims 1-4, 6-8 and 10-17 under 35 USC §102/103 have been fully considered and not persuasive. Specifically, Applicant has amended each of the independent claims to include the subject matter of claims 5 and 9 which include the feature of emergency plan signals are received, which represent an emergency plan specific to the detected fault, and the emergency remote control signals are generated based on the specific emergency plan. Applicant argues that nowhere do the cited references disclose or suggest this feature.
	The Examiner has carefully considered applicant’s arguments and respectfully disagrees. Specifically, Park teaches that “if the communication signal strength is less than a predetermined level in communicating with the remote control device (which the Examiner argues teaches that remote control of the motor vehicle is tested based on the output remote control signals in order to detect a fault), the autonomous driving unit issues an alarm on the communication signal strength and …moves and stops the vehicle with urgency to the nearest safety zone via a remote control by the chauffer service under communication caution condition.” (emphasis added) Further Park specifically states that “if communication between the vehicle and the remote control device is completely lost, it makes the vehicle to be driven autonomously and stopped at the nearest safety zone.” (see Park [0049]) Under a broadest reasonable interpretation of the present claim limitations, Park’s teaching of the detection of a communication signal strength being less than a predetermined level reads on the detection of a fault. Further, Park’s teaching the autonomous driving unit moves and stops the vehicle with urgency to the nearest safety zone via a remote control by the chauffer service under communication caution condition reads on the limitation of emergency remote control signals are received for controlling the motor vehicle remotely in an emergency are generated. Moreover, Park teaches that if communication with the remote control device is completely lost (which is a different fault) the autonomous driving unit drives the vehicle autonomously and stops at the nearest safety zone, which reads on the remote control being interrupted (though the Examiner notes that the claim(s) require only that remote control is interrupted OR that emergency remote control signals are generated and output). Still further, as Park teaches that when the communication is below a threshold (but not completely lost), the remote control by the chauffer service is done under a communication caution condition is, under a broadest reasonable interpretation, emergency plan signal being received. Thus, the remote control signals (remote chauffer service to move and stop with urgency at the nearest safety zone) are generated based on the specific emergency plan, specific to the detected fault. Thus, under a broadest reasonable interpretation, Park does disclose or suggest emergency plans specific to the detected fault and that the emergency remote control signals are generated based on the specific emergency plan. As such, the rejections to claims 1-4, 6-8 and 10-17 under 35 USC 102/103 are maintained herein. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
	
Claims 1-4, 6-8, 10, 12-13, 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 20180074490 A). 
	
	Regarding claim 1, Park teaches a method for controlling a motor vehicle remotely (a method for controlling a vehicle, and specifically to a remote driving system for remotely controlling a vehicle drive), comprising the following steps:
	receiving safety condition signals, which represent at least one safety condition that must be satisfied, so that the motor vehicle may be controlled remotely ([0047]- [0049], the communication status check is considered as a safety condition under broadest reasonable claim interpretation (BRI));	
	checking whether the at least one safety condition is satisfied ([0047]- [0049]);
	generating remote control signals for controlling the motor vehicle remotely, based on a result of the check as to whether the at least one safety condition is satisfied ([0047]- [0049]; [0076] In step S745, the vehicle remote control device 200 outputs the driving data and the vehicle condition information received from the vehicle 100 linked thereto. In step S750, the vehicle control signal is input so as to drive the vehicle based on the outputted information); and
	outputting the generated remote control signals (S755 in Fig. 6, [0076]- [0077], the vehicle control signal is transmitted to the vehicle 100),
	wherein after the outputting of the remote control signals, remote control of the motor vehicle is tested based on the output remote control signals in order to detect a fault ([0049]; [0073]-[0079]), and wherein, in response to the detection of a fault, the remote control is interrupted, or emergency remote control signals for controlling the motor vehicle remotely in an emergency are generated and output ([0049] When the communication signal strength is less than the predetermined level in communicating with the remote control device, the autonomous driving unit (153) issues an alarm on the communication signal strength to the vehicle passenger and the remote control platform, and controls the vehicle in an autonomous driving mode, or moves and stops the vehicle with urgency to the nearest safety zone via a remote control; [0079] If the received signal strength is less than the specific value, the process proceeds to step S763 to allow the vehicle to perform autonomous driving or to make the vehicle to stop on a safe road ),
 	wherein emergency plan signals are received, which represent an emergency plan specific to the detected fault, and the emergency remote control signals are generated based on the specific emergency plan ([0047]-[0049], When the communication signal strength is less than the predetermined level in communicating with the remote control device, the autonomous driving unit (153) issues an alarm on the communication signal strength to the vehicle passenger and the remote control platform, and controls the vehicle in an autonomous driving mode, or moves and stops the vehicle with urgency to the nearest safety zone via a remote control by the chauffeur service driver under communication caution condition where the communication signal strength is less than the predetermined level. If communication between the vehicle and the remote control device is completely lost, it makes the vehicle to be driven autonomously and stopped at the nearest safety zone; S760- S770 in Fig. 6; [0077] and S763 and S764 in Fig. 7, [0079]).	

Regarding claims 16 and 17, please see the rejection above with respect to claim 1, which is commensurate in scope to claims 16 and 17, with claim 1 being drawn to a method, claim 16 being drawn to a corresponding device, and claim 17 being drawn to a corresponding non-transitory computer-readable media. Regarding the additional limitation a processor in claims 16, and a storage medium and computer program in claim 17, please see [0035]- [0036] of Park.

	Regarding claim 2, Park teaches wherein the at least one safety condition includes at least one of the following safety conditions: 
	(i) presence of a predetermined safety integrity level or automotive safety integrity level of at least the motor vehicle and an infrastructure including a communication path and/or communications component, for controlling a motor vehicle remotely, 
	(ii) presence of a maximum latency time of a communication between the motor vehicle and a remote control device for controlling the motor vehicle remotely based on the remote control signals, 
	(iii) presence of a predetermined computer protection level of a device for executing the method steps,
	 (iv) presence of predetermined components and/or algorithms and/or communication options, which are used for executing the method steps,
	 (v) presence of redundancy and/or diversity in predetermined components and/or algorithms and/or communication options, which are used for executing the method steps, 
	(vi) presence of predetermined availability information, which indicates an availability of predetermined components and/or algorithms and/or communication options, 
	(vii) presence of predetermined quality criteria of the predetermined components and/or algorithms and/or communication options ([0047]-[0049] the communication status), 
	(viii) presence of a plan, which includes measures for reducing faults and/or measures in response to failures of predetermined components and/or algorithms and/or communication options and/or measures for incorrect analyses and/or measures in response to incorrect interpretations; presence of one or more fallback scenarios, 
	(ix) presence of a predetermined function, 
	(x) presence of a predetermined traffic situation, 
	(xi) presence of predetermined weather,
	 (xii) presence of a maximum possible time for a specific performance or execution of one method step or a plurality of method steps, 
	(xiii) presence of a test result, that elements or functions, which are used for executing the method, are presently functioning correctly.

	Regarding claim 3, Park teaches wherein the remote control signals are generated only when the at least one safety condition is satisfied ([0049] When the communication signal strength is less than the predetermined level in communicating with the remote control device, the autonomous driving unit (153) issues an alarm on the communication signal strength to the vehicle passenger and the remote control platform, and controls the vehicle in an autonomous driving mode, or moves and stops the vehicle with urgency to the nearest safety zone via a remote control by the chauffeur service driver under communication caution condition where the communication signal strength is less than the predetermined level. If communication between the vehicle and the remote control device is completely lost, it makes the vehicle to be driven autonomously and stopped at the nearest safety zone; S763 and S764 in Fig. 7, [0079] If the received control signal strength is greater than or equal to the specific value, the process proceeds to step S764 to control the vehicle remotely through the control signal).

	Regarding claim 4, Park teaches wherein the check as to whether the at least one safety condition is satisfied, is carried out prior to and/or after and/or during one or more predetermined method steps ([0049] checking whether the communication signal strength is less than the predetermined level prior to remotely control the vehicle; [0079] If the received control signal strength is greater than or equal to the specific value, the process proceeds to step S764 to control the vehicle remotely through the control signal).
	
	Regarding claim 6, Park teaches wherein the testing of the remote control includes the check as to whether the at least one safety condition is satisfied ([0079] If the received control signal strength is greater than or equal to the specific value, the process proceeds to step S764 to control the vehicle remotely through the control signal) , and wherein the fault is determined when it is determined that the at least one safety condition is not satisfied ([0079] If the received signal strength is less than the specific value, the process proceeds to step S763 to allow the vehicle to perform autonomous driving or to make the vehicle to stop on a safe road).

	Regarding claim 7, Park teaches wherein the testing of the remote control includes a check as to whether a result to be achieved by the remote control is achieved, and wherein a fault is determined when a result of the check as to whether a result to be achieved by the remote control is achieved which indicates that the result to be achieved by the remote control has not been achieved (S760 in Fig. 6 and S763 and S764 in Fig. 7, [0079]).

	Regarding claim 8, Park teaches wherein further remote control signals for controlling the motor vehicle remotely based on the result to be achieved are generated and outputted in order to achieve the result, and wherein the motor vehicle is controlled remotely based on the further remote control signals (S760- S770 in Fig. 6; [0077] and S763 and S764 in Fig. 7, [0079]).

	Regarding claim 10, Park teaches wherein the check as to whether the at least one safety condition is satisfied, includes a check as to whether the at least one safety condition is satisfied at a predetermined time (check the strength of communication signal (S760-S764 in Fig. 7) before S765, the received vehicle control signal is transmitted to the ECU so that the vehicle can be remotely driven, [0077]). 

	Regarding claim 12, Park teaches wherein one or more method steps are executed inside the motor vehicle, and/or one or more of the method steps are executed outside of the motor vehicle in an infrastructure (Fig. 6 shows that some steps are executed at a vehicle remote control device 200 of a remote control platform; [0032] The vehicle remote control device 200 remotely drives a linked vehicle. Fig. 6 also shows some steps are executed at the vehicle 100).

	Regarding claim 13, Park teaches wherein one or more of the method steps are executed outside of the motor vehicle in a cloud infrastructure ([0032]- [0033] A remote control platform according to an embodiment may include at least one vehicle control device 200 and a management server. The vehicle remote control device 200 remotely drives a linked vehicle, and the management server monitors matching of the vehicle and the vehicle remote control device, communication conditions, and operation time of each vehicle remote control device, etc.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 11 is rejected under 35 U.S.C. 103 as being obvious over by Park (US 20180074490 A1) in view of Ullrich (US 20170308082 A1).
	
	Regarding claim 11, Park teaches receiving situation signals which represent a situation in which the motor vehicle finds itself ([0047]-[0049] communication signal strength is below a predetermined level); assigning the situation in which the motor vehicle finds itself to one of the predetermined situation ([0047]-[0049], communication signal strength is below a predetermined level ); wherein the remote control signals are generated based on the requirement for controlling a motor vehicle remotely corresponding to the one predefined situation (S755 and S760-S770 in Fig. 6, [0076]-[0077], the vehicle control signal is transmitted to the vehicle 100, [0079]). Park does not explicitly teach but Ullrich teaches receiving table signals which represent a table that affixes predetermined situations to predetermined requirements for controlling a motor vehicle remotely ([0007] and [0025] Events can include a variety of situations including a passenger pushing a passenger assistance button, a passenger pushing an emergency stop button, and deadlock situations. Deadlock situations can occur when the autonomous vehicle software analysis reaches a threshold uncertainty level or a threshold risk level, or when there is a failure of autonomous control. A deadlock situation can also occur when the programming or program execution of the autonomous vehicles navigation system freezes, is unable to determine navigational steps or otherwise quits working. The threshold risk level and the threshold uncertainty level can be part of the programming of the autonomous vehicle; there may be a situation involving pedestrians in the roadway having unpredictable behavior. An event may also be triggered by a pedestrian or bicyclist getting too close to the autonomous vehicle or approaching at a high rate of speed; when the automatic guidance sensors of the autonomous vehicles are somehow compromised (e.g. the radar equipment stops working, or debris, fog, rain, snow or other weather conditions are signaling that the sensory equipment cannot be relied upon)).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, remotely controlling a vehicle, as taught by Park, predetermined requirements for controlling a vehicle remotely, as taught by Ullrich, as Park and Ullrich are directed to remotely controlling a vehicle (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using predetermined requirements for controlling a vehicle remotely and predictably applied it to improve Cost-efficiency of Park ([0004] Ullrich).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being obvious over by Park (US 20180074490 A1) in view of Kim (US 20200074061 A1).
	
	Regarding claim 14, Park does not explicitly teach but Kim teaches wherein the method steps are documented in a blockchain ([0288]- [0291]).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, vehicle control, as taught by Park, user authentication in autonomous driving, as taught by Kim, as Park and Kim are directed to vehicle control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using user authentication in autonomous driving and predictably applied it to improve security ([0260]-[0262] Kim) of Park.
	
	Regarding claim 15, Park does not explicitly teach but Kim teaches testing whether an entity made up of the motor vehicle and infrastructure involved in the method, including communication between the infrastructure and the motor vehicle, is secure ( [0041] and Fig. 21A, encrypted data blocks and transmission procedure between the vehicle and the infra apparatus in an autonomous driving system). 
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, vehicle control, as taught by Park, user authentication in autonomous driving, as taught by Kim, as Park and Kim are directed to vehicle control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using user authentication in autonomous driving and predictably applied it to improve security ([0260]-[0262] Kim) of Park.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGLI WANG whose telephone number is (571)272-8040. The examiner can normally be reached on Mon-Fri 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-100.
/J.W./ Examiner, Art Unit 3666 

/ANNE MARIE ANTONUCCI/ Supervisory Patent Examiner, Art Unit 3666